Citation Nr: 9928524	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-27 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from June 1968 to June 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) which, in pertinent 
part, determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
gastritis, post-traumatic stress disorder (PTSD), and 
sinusitis and denied the claims.  In January 1998, the 
veteran withdrew his claim of entitlement to service 
connection for gastritis.  In January 1998, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  PTSD was not objectively manifested during active service 
or at any time thereafter.  

3.  Sinusitis was not objectively manifested during active 
service or for many years following service separation.  The 
veteran's current sinusitis has not been shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for sinusitis.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims for PTSD and sinusitis within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  Generally, a "well-grounded" claim is one 
which is plausible.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that, in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  
I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 
C.F.R.§ 3.304(f) (1999).  See also Moreau v. Brown, 9 Vet. 
App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  At his June 1970 physical 
examination for service separation, the veteran neither 
complained of nor exhibited any psychiatric abnormalities.  
The veteran's service personnel records reflect that he 
served with the Army in the Republic of Vietnam.  He was 
awarded the Combat Infantry Badge.  

At a May 1997 VA examination for compensation purposes, the 
veteran complained that he could not work due to back pain 
and a loss of balance; frustration from not being able to 
have children; and poor and restless sleep.  He related that 
he had served in the Republic of Vietnam for eleven months 
and twenty-nine days.  He reported no stressors related to 
his Vietnam War experiences and denied receiving any 
psychiatric treatment.  The examiner noted that there were no 
records available for review prior to the examination.  On 
examination, the veteran was found to be oriented times three 
and to exhibit a slightly depressed mood and a constricted 
affect.  The veteran was diagnosed with a not otherwise 
specified depressive disorder.  

VA clinical documentation dated in September 1997 notes that 
the veteran complained of difficulty falling asleep, 
occasional nervousness, and forgetfulness.  A diagnosis of 
"[ruleout] sleep disorder" was advanced.  

At the January 1998 hearing on appeal, the veteran testified 
that he had served in the Republic of Vietnam for 
approximately one year during which time he participated in 
combat against the enemy.  He stated that he had observed 
wounded and dead individuals.  The veteran advanced that he 
had nightmares and "relived" his Vietnam War experiences.  
He acknowledged that he had never been diagnosed with PTSD.   

The Board has carefully reviewed the probative evidence of 
record including the veteran's statements on appeal.  The 
veteran asserts that he experienced traumatic events while in 
Vietnam.  The veteran's service medical records reflect that 
he was found by examining medical personnel to exhibit no 
acquired psychiatric disabilities.  His service personnel 
records establish that he served in the Republic of Vietnam.  
The post-service clinical documentation of record does not 
reflect that a diagnosis of PTSD has been advanced at any 
time.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by his 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  
There is no indication that either the accredited 
representative or the veteran is a medical professional.  

The veteran asserts that PTSD was manifested due to his 
Vietnam combat experiences.  Given these facts, the Board has 
considered the potential application of 38 U.S.C.A. § 1154(b) 
(West 1991).  That statute directs that:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In reviewing a similar factual scenario, the Court has 
clarified that:

The Court, however, has not held that 
invocation of section 1154(b) 
automatically results in an award of 
service connection.  Section 1154(b) of 
title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of 
Federal Regulations do not absolve a 
claimant from submitting a well-grounded 
claim for service connection.  ...  The 
statute and regulation dealing with 
satisfactory lay evidence of service 
connection for combat veterans do not 
serve to save the appellant from having 
to meet this requirement.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  
Although section 1154(b) relaxes the 
evidentiary requirement as to the 
evidence needed to render a claim 
well-grounded, that section deals only 
with the occurrence of an event, i.e., 
"whether a particular disease or injury 
was incurred or aggravated in service -- 
that is, what happened then -- not the 
questions of either current disability or 
nexus to service, as to both of which 
competent medical evidence is generally 
required."  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (layperson's account of 
what physician told him did not 
constitute "medical" evidence in 
context of determination of well-
groundedness because "medical" nature 
of such evidence was too attenuated and 
unreliable).  Beausoleil v. Brown, 8 Vet. 
App 459, 464 (1996).

Since the veteran was awarded a Combat Infantry Badge, he may 
have been exposed to a stressor.  However, the issue is 
whether he has PTSD.  The veteran has not been diagnosed with 
PTSD during active service or at any time thereafter.  The 
provisions of 38 U.S.C.A. § 1154 (West 1991) does not assist 
him to establish the diagnosis.  Therefore, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  The veteran is informed that if he is 
able to produce competent evidence attributing the onset or 
aggravation of the claimed disorder to active service, he 
should petition to reopen his claim.  




II.  Sinusitis

The veteran's service medical records make no reference to 
sinusitis or any other sinus disorder.  At his June 1970 
physical examination for service separation, the veteran 
denied having ever experienced sinusitis.  On examination, he 
exhibited normal sinuses.  

At the May 1997 VA examination for compensation purposes, the 
veteran complained of sinusitis of approximately five years' 
duration.  The examiner diagnosed the veteran with a history 
of sinusitis.  A January 1998 VA treatment record notes that 
the veteran had a history of sinusitis.  

At the hearing on appeal, the veteran acknowledged that he 
had not been diagnosed with or treated for sinusitis during 
active service.  He testified that he had been initially 
diagnosed with sinusitis by a private physician following 
service separation.  The veteran could not recall the year in 
which the initial diagnosis was made.  He attributed his 
current sinusitis to allergies which he developed secondary 
to his Vietnam War experiences.  

Sinusitis was not objectively shown during active service or 
for many years after service.  The first clinical 
documentation of the claimed disorder is dated in 1997, some 
twenty-seven years after service separation.  The record 
contains no findings as to the etiology of the veteran's 
current sinusitis.  The veteran's claim is supported solely 
by the accredited representative's statements and his own 
testimony and statements on appeal.  Such lay statements do 
not constitute competent evidence to render the veteran's 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

The veteran asserts that his sinusitis was precipitated by 
his Vietnam War experiences.  The Board has considered 38 
U.S.C.A. § 1154(b) (West 1991).  There is no competent 
evidence establishing a nexus between the veteran's current 
sinusitis and his wartime service.  In the absence of such 
evidence, the statute does not serve to render the veteran's 
claim well-grounded.  Beausoleil v. Brown, 8 Vet. App 459, 
464 (1996).  Regardless, since he has not alleged that 
sinusitis was present during service, the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) are not applicable.  
Therefore, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  
The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  


ORDER

Service connection for PTSD is denied.  Service connection 
for sinusitis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

